
	

113 S1479 IS: Catastrophic Wildfire Prevention Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1479
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Lee (for himself,
			 Mr. Barrasso, and
			 Mr. Flake) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To address the forest health, public safety, and wildlife
		  habitat threat presented by the risk of wildfire, including catastrophic
		  wildfire, on National Forest System land and public land managed by the Bureau
		  of Land Management by requiring the Secretary of Agriculture and the Secretary
		  of the Interior to expedite forest management projects relating to hazardous
		  fuels reduction, forest health, and economic development, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Catastrophic Wildfire
			 Prevention Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Authorized wildfire prevention projects.
					Sec. 5. Public review and environmental analysis.
					Sec. 6. Administrative and judicial review.
					Sec. 7. Threatened and endangered species
				designations.
					Sec. 8. Savings clause.
				
			2.PurposesThe purposes of this Act are—
			(1)to expedite wildfire prevention projects to
			 reduce the chances of wildfire (including catastrophic wildfire) on certain
			 Federal land;
			(2)to reduce threats
			 to endangered species from wildfires; and
			(3)to provide to the
			 Secretary of Agriculture and the Secretary of the Interior tools to streamline
			 projects to reduce the potential for wildfires.
			3.DefinitionsIn this Act:
			(1)At-risk
			 communityThe term
			 at-risk community has the meaning given the term in section 101 of
			 the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6511).
			(2)At-risk
			 forestThe term at-risk
			 forest means—
				(A)Federal land on which there is a high risk
			 of losing an at-risk community, key ecosystem, wildlife, or wildlife habitat to
			 wildfire (including catastrophic wildfire and post-fire disturbances), as
			 documented by the Secretary concerned; or
				(B)Federal land in
			 condition class II or III, as those classes were developed by the Forest
			 Service Rocky Mountain Research Station in the general technical report
			 entitled Development of Coarse-Scale Spatial Data for Wildland Fire and
			 Fuel Management (RMRS–87) and dated April 2000 (including any subsequent
			 revision to the report).
				(3)Authorized
			 wildfire prevention project
				(A)In
			 generalThe term
			 authorized wildfire prevention project means the measures and
			 methods developed for a project to be carried out in an at-risk forest or on
			 threatened and endangered species habitat by the Secretary concerned for the
			 purpose of hazardous fuels reduction, forest health, forest restoration,
			 watershed restoration, or threatened and endangered species habitat
			 protection.
				(B)InclusionsThe term authorized wildfire
			 prevention project includes livestock grazing and timber harvest
			 projects carried out for one or more of the purposes described in subparagraph
			 (A).
				(4)Federal
			 land
				(A)In
			 generalThe term
			 Federal land means—
					(i)land of the National Forest System (as
			 defined in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a))); or
					(ii)public land.
					(B)ExclusionThe term Federal land does not
			 include land in which the removal of vegetation is specifically prohibited by
			 Federal law unless the land is in an inventoried roadless area or wilderness
			 study area.
				(5)Public
			 landThe term public land has the meaning given the
			 term public lands in section 103 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1702).
			(6)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of Agriculture, with respect
			 to land of the National Forest System described in paragraph (4)(A)(i);
			 and
				(B)the Secretary of
			 the Interior, with respect to public land.
				(7)Threatened and
			 endangered species habitatThe term threatened and endangered
			 species habitat means Federal land on which natural fire regimes are
			 identified as being important for, or wildfire is identified as a threat to, an
			 endangered species, a threatened species, or habitat of an endangered species
			 or threatened species in—
				(A)a species recovery
			 plan prepared under section 4 of the Endangered Species Act of
			 1973 (16 U.S.C. 1533); or
				(B)a notice published in the Federal Register
			 that—
					(i)determines a species to be an endangered
			 species or a threatened species; or
					(ii)designates critical habitat for an
			 endangered species or a threatened species.
					4.Authorized
			 wildfire prevention projects
			(a)Projects
			 authorizedAs soon as
			 practicable after the date of enactment of this Act, the Secretary concerned
			 shall implement authorized wildfire prevention projects in at-risk forests and
			 on threatened and endangered species habitat in a manner that focuses on
			 surface, ladder, and canopy fuels reduction activities.
			(b)Project
			 elements
				(1)Threatened and
			 endangered species habitatIn
			 the case of an authorized wildfire prevention project carried out on threatened
			 and endangered species habitat, the project shall be carried out—
					(A)to provide enhanced protection from
			 wildfire (including catastrophic wildfire) for the endangered species,
			 threatened species, or habitat of the endangered species or threatened species;
			 and
					(B)in compliance with any applicable
			 guidelines specified in the species recovery plan prepared under section 4 of
			 the Endangered Species Act of 1973 (16 U.S.C.
			 1533).
					(2)At-risk
			 forestsIn the case of an authorized wildfire prevention project
			 carried out in an at-risk forest, the project shall be carried out so as to
			 move Federal land in condition class II or III toward condition class I, as
			 those classes were developed by the Forest Service Rocky Mountain Research
			 Station in the general technical report entitled Development of
			 Coarse-Scale Spatial Data for Wildland Fire and Fuel Management
			 (RMRS–87) and dated April 2000 (including any subsequent revision to the
			 report).
				(c)Grazing
				(1)In
			 generalDomestic livestock
			 grazing may be used in an authorized wildfire prevention project—
					(A)to reduce surface fuel loads; and
					(B)to recover burned areas.
					(2)Utilization
			 standardsUtilization
			 standards shall not apply in cases in which domestic livestock grazing is used
			 in an authorized wildfire prevention project.
				(d)Timber
			 harvesting and thinningTimber harvesting and thinning may be used
			 in an authorized wildfire prevention project to reduce ladder and canopy fuel
			 loads to prevent wildfire (including catastrophic wildfire).
			(e)Relation to land
			 and resource management plans and land use planNothing in this section requires the
			 Secretary concerned, as a condition of conducting an authorized wildfire
			 prevention project, to revise or amend—
				(1)the land and resource management plan
			 applicable to the National Forest System land on which authorized wildfire
			 prevention project is to be conducted; or
				(2)the land use plan applicable to the public
			 land on which the authorized wildfire prevention project is to be
			 conducted.
				(f)Consideration of
			 public petitionsNot later
			 than 60 days after the date on which the Secretary receives a public petition
			 for the designation of Federal land as an at-risk forest or as a threatened and
			 endangered species habitat, the Secretary concerned shall—
				(1)review the
			 petition; and
				(2)make a
			 determination regarding the designation.
				5.Public review and
			 environmental analysis
			(a)Public notice
			 and comment
				(1)Initial
			 noticeThe Secretary
			 concerned shall publish in the Federal Register notice of a proposed authorized
			 wildfire prevention project.
				(2)Written
			 commentsNot later than 30
			 days after the date of publication of the notice under paragraph (1), any
			 person may submit to the Secretary specific written comments that relate to the
			 proposed authorized wildfire prevention project.
				(3)Final designated
			 project
					(A)In
			 generalNot later than 60 days after the date on which the notice
			 is published under paragraph (1), after taking into account any comments
			 received under paragraph (2), the Secretary concerned shall—
						(i)designate the
			 final authorized wildfire prevention project; and
						(ii)publish in the
			 Federal Register notice of the final authorized wildfire prevention
			 project.
						(B)Written
			 commentsNot later than 30 days after the date on which the
			 notice is published under subparagraph (A)(ii), any person who submitted
			 comments regarding the proposed authorized wildfire prevention project under
			 paragraph (2) may submit to the Secretary specific written comments that relate
			 to the final designated authorized wildfire prevention project.
					(b)Environmental
			 analysis generallyExcept as
			 otherwise provided in this Act, the Secretary concerned shall comply with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.) and other applicable laws in planning and conducting an authorized
			 wildfire prevention project.
			(c)Interagency
			 cooperationThe informal
			 consultation requirements in section 402.05 of title 50, Code of Federal
			 Regulations (or a successor regulation), shall apply to an authorized wildfire
			 prevention project.
			(d)Special rules
			 for certain projects
				(1)Covered
			 projects; deadlineIf an
			 authorized wildfire prevention project includes timber harvesting or grazing,
			 the Secretary concerned shall prepare an environmental assessment not later
			 than 30 days after the date on which the notice is published under subsection
			 (a)(1) for the proposed agency action under section 102(2) of the
			 National Environmental Policy Act of 1969 (42 U.S.C.
			 4332(2)).
				(2)Effect of
			 failure to meet deadlineThe
			 authorized wildfire prevention project shall be considered to be compliant with
			 all requirements of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) if the Secretary concerned fails to
			 meet the deadline specified in paragraph (1).
				(3)Project
			 lengths
					(A)Livestock
			 grazing projectsIn the case of a livestock grazing project, an
			 environmental assessment conducted under paragraph (1) shall be considered to
			 be sufficient for a minimum of 10 years.
					(B)Timber harvest
			 projectsIn the case of a timber harvest project, an
			 environmental assessment conducted under paragraph (1) shall be considered to
			 be sufficient for a minimum of 20 years.
					(4)AlternativesNothing
			 in this section requires the Secretary concerned to study, develop, or describe
			 any alternative to the proposed agency action in the environmental assessment
			 conducted under paragraph (1).
				(e)Effect of
			 complianceCompliance with
			 this section shall be considered to satisfy the requirements of—
				(1)the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.);
				(2)section 14 of the National Forest
			 Management Act of 1976 (16 U.S.C. 472a);
				(3)the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.); and
				(4)the Multiple-Use Sustained-Yield
			 Act of 1960 (16 U.S.C. 528 et seq.).
				6.Administrative
			 and judicial review
			(a)Administrative
			 reviewThe special
			 administrative review process established under section 105 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515)
			 shall apply to any administrative review of an authorized wildfire prevention
			 project.
			(b)Judicial
			 reviewAny judicial
			 proceeding relating to an authorized wildfire prevention project shall be
			 conducted in accordance with section 106 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6516).
			7.Threatened and
			 endangered species designations
			(a)In
			 generalBefore a species may
			 be listed as an endangered species or a threatened species under section 4(c)
			 of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)),
			 the Secretary concerned shall conduct research to determine the impact that the
			 listing would have on forest fuel loads, including forage and timber.
			(b)Wildfire risk
			 assessment analysisRecovery
			 plans for threatened species and endangered species under section 4(f) of the
			 Endangered Species Act of 1973 (16 U.S.C. 1533(f)) and
			 critical habitat determinations under the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.) shall include wildfire risk assessment
			 analysis.
			8.Savings
			 clauseNothing in this Act
			 precludes a categorical exclusion (as defined in section 1508.4 of title 40,
			 Code of Federal Regulations (or successor regulations)).
		
